Citation Nr: 1741960	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

 2.   Entitlement to service connection for PTSD for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decisions of the Regional Office in Detroit, Michigan.

In May 2017, the Appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board reopens the service connection claim for PTSD based on the receipt of new and material evidence, and also grants service connection for PTSD, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.


FINDINGS OF FACT

1.  An unappealed December 2005 rating decision denied service connection for PTSD based on findings that there was no credible corroborating evidence of a stressor event in service, no new evidence was received with a year of the notice of that decision.

2.  Evidence received since the December 2005 rating, and in the claims file prior to the Veteran's death, is not cumulative or redundant, is new and material, and relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

3.  The evidence is in equipoise as to whether the Veteran's PTSD was related to service. 


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied the claim for service connection for PTSD is final. 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant petitions to reopen the previously denied service connection claims for PTSD.  As a finally-decided claim, the Board must consider whether new and material evidence has been submitted since the December 2005 rating decision denying service connection.  For the following reasons, the Board finds that reopening is warranted. 

In general, rating decisions that are not timely appealed are final and binding determinations based on the evidence of record at the time the decision was made.  See 38 U.S.C.A. §§7104, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2016).  If, however, new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016). 
In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claim or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §3.156(a) (2016). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  The Court interpreted the language of 38 C.F.R. §3.156(a) as creating a low threshold, and viewed the phrase "raise a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. §5108; 38 C.F.R. §3.156.  

In a January 2005 rating decision, the RO denied service connection for PTSD, finding a lack of a known stressor.  The RO requested evidence of a stressor from the Veteran, but he did not respond.  The Veteran was then notified of the adverse determination and of his procedural and appellate rights, but he did not appeal the rating decision or submit new and material evidence within one year from the date that the RO mailed notice of the adverse determination.  Thus, the January 2005 rating decision became final by operation of law on the evidence of record.  See 38 U.S.C.A. §7105(c); 38 C.F.R. §§3.156(b), 20.1103.

The evidence of record at the time of the January 2005 denial consisted of service treatment records, military personnel file, and VA treatment records indicating that the Veteran was being treated for PTSD.  But, as cited in the rating decision, there was no documented stressor, and no treatment for a psychiatric condition while in service.

In January 2009, the Veteran submitted a description of his in-service stressor, and petitioned the RO to reopen his application for benefits.  The Veteran described how a fire broke out aboard his ship and he was a member of the damage control team.  He explained that it was a "frantic" situation and the captain feared that they would have to abandon ship.  He described how some men were trapped in the communications department, and that the incident took place while sailing from San Diego to San Francisco.  The Veteran noted that the date of the stressor was on July 15, 1970.

The RO undertook stressor development by inquiring with the Defense Personnel Records Image Retrieval System (DPRIS).  In April 2009, the request returned a result detailing a January 15, 1971, fire on the ship causing extensive damage.

A June 2009 VA psychiatric examination report diagnosed the Veteran with PTSD and linked it to the claimed stressor, as corroborated in the development described above. 

In an August 2009 rating decision, the RO denied the Veteran's claim due to its inability to verify the stressor.  The RO specifically noted the difference of the year between the 1970 date associated with the original claim and the 1971 date given to the VA examiner.  The RO also rightly indicated that the Veteran was not aboard the USS Coral Sea until June 1971.

In a July 2013 Statement of the Case (SOC), the RO misidentified the date of the fire on the USS Coral Sea as July 15, 1970, even though DPRIS listed the date of the fire as July 15, 1971.  The appeal subsequently was denied, at least in part, because the Veteran was not aboard the ship in 1970.

The foregoing evidence, which includes the corroborated  stressor and the favorable VA medical opinion is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board finds that new and material evidence has been presented and there is sufficient evidentiary basis to reopen the appellant's claim for PTSD.  The corroborated  stressor and the favorable VA medical opinion is evidence was not available at the time of the December 2005 denial, so it is new; and the evidence is material because it relates to unestablished facts necessary to establish the claim.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

				Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

With specific regard to service connection for PTSD, there must be: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

After the August 2009 denial by the RO, the Veteran submitted a Notice of Disagreement the same month.  He specifically noted that the date originally listed for the fire was incorrect.  

The Veteran passed away in March 2012.  In May 2012 his spouse filed a VA Form 21-534 requesting accrued benefits in pursuit of the Veteran's appeal. 

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  The substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been entitled at his death; that is, the survivor cannot receive any benefit that the veteran could not have received.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In considering a claim for the purposes of accrued benefits, generally, only evidence contained in the claims file at the time of the veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the United States Court of Appeals for Veterans Claims (Court) held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death. 

The Board also notes that in promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A  allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008. A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  Further discussion regarding this distinction is moot however, as this decision is based solely on the evidence of record prior to the Veteran's death.  

As explained earlier herein, VA has corroborated that the Veteran was aboard the USS Coral Sea at the time of July 15, 1971, fire.  The Veteran's statements of record are also highly consistent with the official description of the fire which stated:  

...during the evening of July 15, 1971, a Class AC fire broke out in the uptake space on the main deck, 01 and 02 levels.  Though soon under control, the smoldering fire was not fully extinguished for two hours.  Cables leading to and from Main Communications and the area incorporating the Pipe Shot were extensively damaged.  The ship was off the coast of San Diego, California when the incident occurred...

In June 2009 the Veteran was afforded a VA examination.  The Veteran recounted the fire, mentioning that it took place on July 15, 1971, and diagnosed the Veteran with PTSD.  The examiner stated: 

It is this examiner's opinion, based on the veteran's presentation, the interview material he provided, his verified stressor and my rather [extensive] experience with similar individuals in similar circumstances that the man's diagnosed Posttraumatic Stress Disorder is most likely caused by or a result military trauma he sustained (i.e. the fire he helped fight) while on active duty in the US Navy and stationed on board the USS Coral Sea.

The VA examiner has diagnosed the Veteran with PTSD and specifically relates the disability back to the fire the Veteran experienced during service.  The Board finds that the reasoning provided by the VA examiner is persuasive as it is based on a thorough review of the evidence and is accompanied by a rationale that explains the basis for the opinion.  Thus the opinion carries great probative weight.  Finally, the Veteran's service records clearly place the Veteran on the USS Coral on July 15, 1971.

Based on the foregoing, the Board finds that the evidence for and against the claim of entitlement to service connection for PTSD is at least in equipoise.  Therefore, all reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection right knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


